IN THE DISTRICT COURT OF APPEAL
MARION       COUNTY, POLK            FIRST DISTRICT, STATE OF FLORIDA
COUNTY,      AND SEMINOLE
COUNTY,                              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellants,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NOS. 1D15-0589 & 1D15-590

DEPARTMENT OF JUVENILE
JUSTICE,

      Appellee.

POLK COUNTY,

      Appellant,

v.                                   CASE NO. 1D15-592

DEPARTMENT OF JUVENILE
JUSTICE,

      Appellee.



_____________________________/

Opinion filed April 4, 2017.

An appeal from an order of the Department of Juvenile Justice.
Christina K. Daly, Secretary.

Matthew G. Minter, County Attorney, Ocala, for Appellant Marion County.

Michael S. Craig, County Attorney, Bartow, for Appellant Polk County.
A. Bryant Applegate, County Attorney; Lynn P. Porter-Carlton, Deputy County
Attorney; and Ann E. Colby, Assistant County Attorney, Sanford, for Appellant
Seminole County.

Gregory T. Stewart, Carly J. Schrader, and Lynn M. Hoshihara of Nabors, Giblin &
Nickerson, P.A., Tallahassee, for Seminole, Polk, and Marion Counties.

Brian Berkowitz, General Counsel; John Milla and Michael J. Wheeler, Assistant
General Counsels, Tallahassee, for Department of Juvenile Justice.



ROBERTS, C.J.

      These three appellate cases are all that remain of a large consolidated appeal

involving the Department of Juvenile Justice (the Department) and twenty Florida

counties over the juvenile detention cost-sharing system in section 985.686, Florida

Statutes.   The three appellant counties, Marion, Polk, and Seminole, joined

seventeen other counties in challenging the Department’s annual reconciliations of

their estimated costs with the actual costs of secure juvenile detention, arguing,

among other things, that the Department’s reconciliation contravened section

985.686. After legislation was passed in 2016, seventeen of the counties voluntarily

dismissed their appeals. Marion, Polk, and Seminole argue they should not be

compelled to dismiss their appeals because, due to their unique positions, the 2016

legislation does not affect them. We agree.

                                   Background




                                         2
         Section 985.686, Florida Statutes, creates a system by which the costs of

juvenile detention are shared between the counties and the State. The counties are

responsible for the costs of secure juvenile detention for detention occurring prior to

“final court disposition,” sometimes referred to as “pre-disposition,” and the State is

responsible for all other costs of secure detention, sometimes referred to as “post-

disposition.” § 985.686(3) & (5), Fla. Stat. Exactly where the line is drawn to

delineate pre- and post-disposition has been the source of heavy litigation over the

years.

         Each participating county 1 “shall” incorporate into its annual budget sufficient

funds to pay its estimated share of costs based on the prior use of secure detention

for juveniles who are residents of the county, as calculated by the Department. §

985.686(5), Fla. Stat. The county pays its estimated costs at the beginning of each

month. Id. “Any difference between the estimated costs and actual costs shall be

reconciled at the end of the state fiscal year.” Id.

         The Department promulgated rules contained in Chapter 63G-1, Florida

Administrative Code, to implement section 985.686. For the years involved in these

appeals, the Department performed an annual reconciliation and provided each

county with an annual reconciliation statement for the previous fiscal year, which


1
  The cost-sharing system operates differently if a county is “fiscally constrained” as
that term is defined in Chapter 985. None of the appellants here meet the definition
of “fiscally constrained county.”
                                          3
“shall reflect the difference between the amount paid by the county based on the

estimated utilization and the actual utilization[.]” Rule 63G-1.017(4) & (5), Fla.

Admin. Code. With regard to any overpayments found in the annual reconciliation,

rule 63G-1.017(6) provides that the overpaying county is to receive a forwarding

credit applied to the next year’s estimated costs.

                                        Facts

      Marion, Polk, and Seminole Counties are unique in that they participated in

the cost-sharing system for a period of time, but elected to opt out of the system as

allowed by section 985.686(10), Florida Statutes. Marion County opted out in

November 2010, Polk County in October 2011, and Seminole County in 2012. For

all or part of the fiscal years at issue, these counties paid their required estimated

costs. After the Department published its annual reconciliations for Fiscal Years

2009-2010, 2010-2011, and 2011-2012, the appellants joined various other counties

in administrative challenges to each of the three annual reconciliations. Final

hearings were scheduled in each of the cases.

      The administrative challenges were abated pending a final decision in a rule

challenge filed by several counties that challenged the Department’s rules in Chapter

63G-1 as inconsistent with section 985.686 and an invalid exercise of delegated

legislative authority. The rule challenge resulted in a finding that the Department’s

interpretation of section 985.686 was improper and that the rules in place at the time

                                          4
were invalid and resulted in overcharges to the counties. See Okaloosa Cty. et al. v.

Dep’t of Juvenile Justice, DOAH Case No. 12-0891RX (Final Order July 17,

2012); Dep’t of Juvenile Justice v. Okaloosa Cty., 113 So. 3d 1074 (Fla. 1st DCA

2013) (Okaloosa I) (affirming the DOAH final order). See also Okaloosa Cty. v.

Dep’t of Juvenile Justice, 131 So. 3d 818 (Fla. 1st DCA 2014).

                                    Joint Stipulations

      Following the decisions in the rule challenge, in 2013, the parties entered into

Joint Stipulations of Fact and Procedure in each of the previously abated

administrative proceedings relating to Fiscal Years 2009-2010, 2010-2011, and

2011-2012.2 In the Joint Stipulations, the Department acknowledged that the annual

reconciliations were based on invalid rules and did not comply with section 985.686,

resulting in the counties being overcharged for their portion of costs.          The

Department published recalculated overpayments for the three fiscal years, which

were acknowledged by all parties to be the Department’s final annual

reconciliations. The Joint Stipulations resolved all the issues, but the Department

would not agree to actually apply any credits or repayments for the three fiscal

years. 3 The parties stipulated that the overpayment amounts would become part of


2
  Only Polk County was a party to the Joint Stipulation on Fiscal Year 2011-2012,
and it is the only party on appeal in case 1D15-592.
3
  The Department acknowledged that Marion, Polk, and Seminole Counties were no
longer part of the cost-sharing system, so credits were not an appropriate remedy for
these counties.
                                           5
the official record. They also stipulated that they would file the Joint Stipulations at

DOAH and move for relinquishment of jurisdiction. The Department would then

enter final orders incorporating the stipulation of facts and attaching a copy of the

recalculations as the “Amended and Final Reconciliation for the Counties.”

                                               Final Orders

         After DOAH relinquished jurisdiction, in 2015, without any further

proceedings involving the counties, the Department entered its final orders. The

final orders did not adopt the facts in the Joint Stipulations. The Department stated

that the recalculated overpayment amounts were “contrary to section 985.686(3) and

(5) . . . in that they obligate the State to pay for detention stays that are ‘prior to final

court disposition.’” The Department found the recalculations included some days

that it determined were actually pre-dispositional, and thus, not an obligation of the

State. The Department then unilaterally “corrected” the overpayments for each

fiscal year.      The final orders stated the corrected amounts “represent the

Department’s final action on the parties’ challenges[.]” The difference between the

recalculated overpayments in the Joint Stipulations and the corrected overpayments

in the final orders are as follows:

               FY09-10       FY09-10             FY10-11       FY10-11      FY11-12      FY11-12
               Stipulated    Corrected           Stipulated    Corrected    Stipulated   Corrected
               (1D15-590)    (1D15-590)          (1D15-589)    (1D15-589)   (1D15-592)   (1D15-592)
    Marion     $502,656.56                 4     $164,175.28   $86,182.04   NA           NA
                             $949,551.35

4
  The corrected amounts in the Department’s final orders do not account for credits
already taken by certain counties.
                                       6
    Polk        $1,759,258.57   $943,028.21   $2,476,765.89   $377,130.36   $546,175.30   $102,537.99
    Seminole    $1,362,557.19   $378,712.61   $1,748,435.61   $906,136.36   NA            NA


Each of the final orders also included the same footnote:

          No moneys were appropriated for FY 2014/2015 to credit counties.
          Only the Legislature has the power to provide funding for credits or
          refunds for past fiscal years.

                            Original Consolidated Appeals

          Marion, Polk, and Seminole Counties joined in the original consolidated

appeals, arguing that the Department was bound by the Joint Stipulations and that it

had a duty under section 985.686 to reconcile the counties’ estimated costs with their

actual costs. They, like the other counties, argued this reconciliation had to be more

than just a paper accounting. Marion, Polk, and Seminole Counties specifically

requested a reimbursement or refund of their overpayments as a substitute for credits

because it was the only manner in which their costs could be reconciled.

                                         2016 Legislation

          In 2016 while the consolidated appeals were pending, a settlement was

reached in the Legislature, and section 985.6865, Florida Statutes (2016), was

enacted. See Ch. 2016-152, Laws of Florida. Section 985.6865(4) creates a new

cost-sharing system that applies a prospective 50/50 split of the costs of secure

detention between the State and the non-fiscally constrained counties.5 The 2016


5
 The cost-sharing split for Fiscal Year 2016-2017 is calculated differently, but is
not relevant to the issues in this appeal. See § 985.6865(4)(a), Fla. Stat. (2016).
                                           7
legislation created a system where, in exchange for dismissing all pending litigation,

the counties would effectively recoup their previous overpayments by enjoying a

more county-favorable cost-sharing split in the future. Seventeen of the counties

filed notices of voluntary dismissal. Marion, Polk, and Seminole did not, arguing

they were not compelled to dismiss their appeals because the “remedy” in section

985.6865 would not apply to them as they were no longer a part of the cost-sharing

system.

                          Viability of the Current Appeals

      The language in section 985.6865 is clear that the legislative intent was to

have the counties execute voluntary dismissals. See § 985.6865(2), Fla. Stat. (2016).

The language is also clear that the new cost-sharing formula applies notwithstanding

section 985.686 and applies to each county “that has taken the action fulfilling the

intent of this legislation as described in subsection (2).” See § 985.6865(4), Fla.

Stat. (2016). The Department concedes that the appellant counties cannot be

compelled to dismiss these appeals, but argues the appeals should nonetheless be

dismissed because there are no remaining justiciable issues. We disagree.

      Review in this Court was premised upon section 120.68(7), Florida Statutes,

which provides that agency action may be remanded or set aside where the Court

finds, among other things, that the fairness of the proceedings or the correctness of

the action has been impaired by a material error in procedure or the failure to follow

                                          8
prescribed procedure; the agency has erroneously interpreted a provision of law and

a correct interpretation compels a particular action; or the agency’s exercise of

discretion was in violation of a statutory provision. § 120.68(7)(c)-(e), Fla. Stat.

      The original appeals argued that the fairness of the proceedings below was

materially impaired by the Department’s failure to honor the Joint Stipulations and

its unilateral determination of new and different facts, which reduced the counties’

overpayments. The appeals argued that this action by the Department violated

principles of fundamental fairness and the requirements of section 120.57, Florida

Statutes. They also argued the Department’s failure to provide credit or repayments

violated the Department’s duty in section 985.686 to reconcile the estimated costs

with the actual costs. These issues fit squarely within the grounds for relief under

section 120.68(7).

      Under section 120.68(6)(a), “[t]he reviewing court’s decision may be

mandatory, prohibitory, or declaratory in form, and it shall provide whatever relief

is appropriate irrespective of the original form of the petition.” This Court may

“[o]rder agency action required by law; order agency exercise of discretion when

required by law; set aside agency action; remand the case for further agency

proceedings; or decide the rights, privileges, obligations, requirements, or

procedures at issue between the parties[.]” § 120.68(6)(a)1., Fla. Stat. We find the

appellants have demonstrated a present practical need for a declaration as to their

                                          9
overpayment amounts for the relevant fiscal years. They have also demonstrated a

present practical need for a declaration as to the Department’s duty to rectify those

overpayments. We disagree with the Department’s assertion that the passage of the

2016 legislation and voluntary dismissal of the credit-seeking counties’ appeals

eliminated any justiciable controversy here. The fact that the Department’s rules do

not address the appellants’ requested repayments does not mean that the Department

is relieved of its obligations under the Joint Stipulations or its duties under section

985.686.

                    The Department Is Bound By the Joint Stipulations

      The Department concedes that the final orders should be remanded because it

failed to follow the proper procedures below. See 120.68(7)(c), Fla. Stat. The

appellants initiated an administrative challenge under chapter 120, Florida Statutes.

These challenges contained disputed issues of material fact, and section 120.57(1)

hearings were set in the cases. The appellants agreed to forgo the scheduled hearings

when they entered the Joint Stipulations to resolve all disputed issues of fact and

agreed that jurisdiction would be relinquished to the Department to enter final orders

incorporating the stipulation of facts and attaching a copy of the recalculations as

the “Amended and Final Reconciliation for the Counties.”             The Department

acknowledges that it was error for it to unilaterally reject the stipulations without

first seeking relief or withdrawal from the stipulations in DOAH. See Dortch v.

                                          10
State, 137 So. 3d 1173, 1176 (Fla. 1st DCA 2014) (citing Henrion v. New Era Realty

IV, Inc., 586 So. 2d 1295, 1298 (Fla. 4th DCA 1991)).

      The parties agree that a stipulation of facts is binding on the Department as

well as reviewing courts. See id. See also Palm Beach Cmty. Coll. v. Dep’t of

Admin., Div. of Ret., 579 So. 2d 300, 302 (Fla. 4th DCA 1991) (finding error where

an administrative agency based a decision on new findings of facts when the parties

had agreed to a stipulated set of facts). The Department argues it cannot be bound

by the stipulated facts when those facts were premised upon a misinterpretation of

the law. While we generally agree that stipulations as to questions of law are not

binding, the Department’s decision to unilaterally change its interpretation of the

law when the parties had based their stipulation of material facts on a different

interpretation of the law does not mean that the Joint Stipulations are contrary to

law. The delineating line between pre- and post-disposition cost sharing has evolved

over time as evidenced by the lengthy history of litigation over section 985.686. To

allow the Department to unilaterally reject the stipulations of fact determining the

appellants’ substantial interests in favor of a new interpretation would be patently

unfair and impermissible. Cf. Dortch, 137 So. 3d at 1176 (“A stipulation cannot be

‘impeached or swept aside’ merely by the ‘bald statement’ of a party desiring to

renege.”) (quoting State ex rel. Alfred E. Destin Co. v. Heffernan, 47 So. 2d 15, 17

(Fla. 1950)). Allowing the Department’s corrected overpayments in the final orders

                                        11
to stand would be akin to allowing the Department to improperly retroactively apply

its new interpretation. Cf. Delong v. Fla. Fish & Wildlife Conservation Comm’n,

145 So. 3d 123, 126 (Fla. 3d DCA 2014).

      Joint Stipulations are generally favored, and “absent a showing of fraud,

misrepresentation or mistake, stipulations are binding on the parties who enter them,

including administrative agencies participating in administrative proceedings and

the courts.” Seminole Elec. Co-op, Inc. v. Dep’t of Envtl. Prot., 985 So. 2d 615, 621

(Fla. 5th DCA 2008).         The Department made no such showing of fraud,

misrepresentation, or mistake here, nor can it. The parties were bound by the Joint

Stipulations, and the fact that the Department subsequently changed its interpretation

of the law was not a valid basis for it to unilaterally reject the Joint Stipulations and

“correct” the appellants’ overpayment amounts. The final orders are reversed and

remanded to the Department to enter final orders incorporating the Joint Stipulations.

                   The Department’s Duty Under Section 985.686

      The question of whether the Department has a duty to actually repay the

appellants involves an interpretation of section 985.686. In construing a statute, we

strive to give effect to the Legislature’s intent. Daniels v. Fla. Dep’t of Health, 898

So. 2d 61, 64 (Fla. 2005). “When the statute is clear and unambiguous, courts will

not look behind the statute’s plain language for legislative intent or resort to rules of

statutory construction to ascertain intent.” Id. Courts should strive to give full effect

                                           12
to all statutory provisions and construe related statutory provisions in harmony with

one another. Forsythe v. Longboat Key Beach Erosion Control Dist., 604 So. 2d

452, 455 (Fla. 1992).

      Section 985.686(1) recognizes that the State and the counties have a “joint

obligation” to cover the costs of secure juvenile detention. Under the statute, a

county must pay the costs of providing secure detention care for pre-dispositional

juveniles. § 985.686(3), Fla. Stat. The Department is directed to develop an

accounts payable system to allocate costs that are payable by the counties. §

985.686(3), Fla. Stat. A county bears the responsibility to incorporate into its annual

budget sufficient funds to pay its estimated costs. § 985.686(5), Fla. Stat. Likewise,

the Department has a duty to reconcile the estimated costs and actual costs. §

985.686(5), Fla. Stat. (“Any difference between the estimated costs and actual costs

shall be reconciled at the end of the state fiscal year.”) (emphasis added).

      As discussed above, a county prepays its costs based upon the Department’s

estimate. The statute clearly provides that the Department has a duty to reconcile

any difference between the estimated costs and actual costs at the end of the state

fiscal year. The Department’s duty to reconcile in the statute is clear. Also clear is

the statute’s directive that the counties are only responsible for “actual costs.” By

recognizing an overpayment and then failing to take any steps to remedy the

overpayment, the Department is not performing its duties under the statute. Such

                                          13
inaction renders the reconciliation process in the statute meaningless. See Forsythe,

604 So. 2d at 456 (“It is a cardinal rule of statutory interpretation that courts should

avoid readings that would render part of a statute meaningless.”).

      This Court recently considered the Department’s duty under section 985.686

in Pinellas County v. Florida Department of Juvenile Justice, 188 So. 3d 894, 896

(Fla. 1st DCA 2016). This Court found the Department’s attempt to avoid applying

a forwarding credit by using the same footnote6 violated section 985.686(5) and

former rule 63G-1.008. Id. This Court quashed the final order and remanded to the

Department with instructions to apply the appropriate amount of forwarding

credit. Id.

      The Department argues Pinellas is not applicable here because the appellants

are not seeking forwarding credits and repayments are not an appropriate remedy.

While the Department is correct that neither the statute nor the rules mention

repayments, Pinellas supports the counties’ argument that the Department has a duty

under section 985.686(5) to provide a reconciliation between a county’s estimated

costs and actual costs that constitutes more than a reconciliation on paper. It also

supports their argument that the footnote in this case, which memorializes the




6
 “No moneys were appropriated for Fiscal Year 2014/2015 to credit counties. Some
counties continue to pursue credits or refunds for past fiscal years. Only the
Legislature has the power to cure such complaint.”
                                        14
Department’s attempt to place the burden on the counties to recoup their

overpayments, is invalid.

      We agree with the Department that the manner in which the Department must

satisfy its duty in the instant case is not wholly clear because the Department’s

implementing rule, rule 63G-1.017, only provides for a forwarding credit and does

not address repayments. The fact that the Department’s rules only provide for a

forwarding credit does not delete the statutory requirements that counties are only

responsible for actual costs and the Department has a mandatory duty to reconcile

overpayments. The Department argues that the judiciary may not direct an executive

agency to spend its money in a particular way because such a direction would

interfere   with   the   agency’s    discretion    in   spending    its   appropriated

funds. See e.g., Office of the State Attorney for Eleventh Judicial Circuit v. Polites,

904 So. 2d 527, 532 (Fla. 3d DCA 2005). We agree and reiterate that we are holding

the Department to its statutory duty to reconcile the appellants’ overpayments to

ensure the counties only paid their “actual costs.” Any arguments as to where the

money to repay the appellants must come from is beyond the scope of this opinion.7


7
   How those monies are returned to the appellants, whether it be through a
proceeding under section 215.26, Florida Statutes, or another means, does not
preclude the appellants’ requested “remedy” in this appeal under section 120.68.
Our decision determines that the appellants were impacted by adverse agency action.
It does not determine the manner in which the repayments should be made to the
appellants. See Barry Cook Ford v. Ford Motor Co., 616 So. 2d 512 (Fla. 1st DCA
1993).
                                         15
We agree with the appellants that the Department has a statutory duty to actually

reconcile the appellants’ overpayment amounts as reflected in the Joint Stipulations.

      REVERSED and REMANDED.

WOLF and B.L. THOMAS, JJ., CONCUR.




                                         16